                             Case 19-31953-hcd               Doc 9      Filed 10/25/19          Page 1 of 4
                                               United States Bankruptcy Court
                                               Northern District of Indiana
In re:                                                                                                     Case No. 19-31953-hcd
Andre Michael Richard                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0755-3                  User: admin                        Page 1 of 2                          Date Rcvd: Oct 23, 2019
                                      Form ID: 309A                      Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 25, 2019.
db             +Andre Michael Richard,    P.O. Box 236,    Royal Center, IN 46978-0236
tr             +Gary D. Boyn,   Warrick & Boyn, LLP,     861 Parkway Ave.,    Elkhart, IN 46516-3278
smg            +Indiana Employment Security Division,     10 North Senate Street,    Indianapolis, IN 46204-2201
14846239       +Cardmember Service,    P.O. Box 6294,    Carol Stream, IL 60197-6294
14846240       +City of Lewiston Ambulance,    P.O. Box 617,    Lewiston, ID 83501-0617
14846242       +Credit Bureau of Lewiston-Clarkston, Inc,     P.O. Box 777,    Lewiston, ID 83501-0777
14846241       +Credit Bureau of Lewiston-Clarkston, Inc,     1324 Idaho Street,    Lewiston, ID 83501-2557
14846243       +Enterprise,   P.O. Box 801988,    Kansas City, MO 64180-1988
14846244        Home Depot Credit Services,    P.O. Box 9001010,    Louisville, KY 40290-1010
14846249       +May M. Antone MD PC,    29275 Northwestern Hwy,    Suite 200,    Southfield, MI 48034-5744
14846250       +PNC Bank,   P.O. Box 3180,    Pittsburgh, PA 15230-3180
14846251        PNC Bank,   P.O. Box 856177,    Louisville, KY 40285-6177
14846252       +St. Joseph Regional Medical Center,     P.O. Box 84943,    Seattle, WA 98124-6243
14846257       +THD/CBNA,   One Court Square,    Long Island City, NY 11120-0001
14846259       +Zurich,   P.O. Box 4034,    Schaumburg, IL 60168-4034

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jt@kokomobankruptcylaw.com Oct 24 2019 03:18:49       Joshua L. Twombley,
                 Law Office of Joshua Twombley, LLC,    515 W. Sycamore Street,    Kokomo, IN 46901
ust             E-mail/Text: ustpregion10.so.ecf@usdoj.gov Oct 24 2019 03:19:19       Nancy J. Gargula,
                 100 East Wayne Street, 5th Floor,    South Bend, IN 46601-2349
cr             +EDI: RMSC.COM Oct 24 2019 07:13:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
14846238       +EDI: TSYS2.COM Oct 24 2019 07:13:00      Barclays Bank Delaware,    P.O. Box 8803,
                 Wilmington, DE 19899-8803
14847134       +E-mail/Text: daphne.slusher@co.cass.in.us Oct 24 2019 03:19:27       Cass County Treasurer,
                 200 Court Park,   Room 104,    Logansport IN 46947-3190
14847135        E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Oct 24 2019 03:19:58
                 Indiana Department of Revenue,    Bankruptcy Section - MS 108,    100 North Senate Avenue,N240,
                 Indianapolis IN 46204
14846245       +E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Oct 24 2019 03:19:58
                 Indiana Department of Revenue,    100 North Senate N-203,    Indianapolis, IN 46204-2217
14846246        EDI: IRS.COM Oct 24 2019 07:13:00      Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
14846247       +EDI: CHASE.COM Oct 24 2019 07:13:00      JPMCB Card,    P.O. Box 15369,
                 Wilmington, DE 19850-5369
14846248       +EDI: CHASE.COM Oct 24 2019 07:13:00      JPMCB Card,    301 N. Walnut Street,    Floor 9,
                 Wilmington, DE 19801-3971
14846253       +EDI: RMSC.COM Oct 24 2019 07:13:00      SYNCB/Amazon,    P.O. Box 965015,
                 Orlando, FL 32896-5015
14846254       +EDI: RMSC.COM Oct 24 2019 07:13:00      SYNCB/Amazon,    4125 Windward Plaza,
                 Alpharetta, GA 30005-8738
14846255       +EDI: RMSC.COM Oct 24 2019 07:13:00      Synchrony Bank-Amazon,    P.O. Box 960013,
                 Orlando, FL 32896-0013
14846256       +EDI: CITICORP.COM Oct 24 2019 07:13:00      THD/CBNA,    P.O. Box 6497,
                 Sioux Falls, SD 57117-6497
14846258       +E-mail/Text: bankruptcydepartment@tsico.com Oct 24 2019 03:19:49        Transworld Systems, Inc.,
                 P.O. Box 15273,   Wilmington, DE 19850-5273
                                                                                               TOTAL: 15

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 25, 2019                                            Signature: /s/Joseph Speetjens
                       Case 19-31953-hcd        Doc 9    Filed 10/25/19       Page 2 of 4



District/off: 0755-3         User: admin                  Page 2 of 2                  Date Rcvd: Oct 23, 2019
                             Form ID: 309A                Total Noticed: 30

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 23, 2019 at the address(es) listed below:
              Gary D. Boyn   gdbt@warrickandboyn.com, IN02@ecfcbis.com;bshumaker@warrickandboyn.com
              Joshua L. Twombley   on behalf of Debtor 1 Andre Michael Richard jt@kokomobankruptcylaw.com,
               am@kokomobankruptcylaw.com
              Nancy J. Gargula   USTPRegion10.SO.ECF@usdoj.gov
                                                                                            TOTAL: 3
                                   Case 19-31953-hcd                Doc 9       Filed 10/25/19             Page 3 of 4

Information to identify the case:

Debtor 1:
                      Andre Michael Richard                                            Social Security number or ITIN:   xxx−xx−6318
                                                                                       EIN: _ _−_ _ _ _ _ _ _
                      First Name    Middle Name   Last Name

Debtor 2:                                                                              Social Security number or ITIN: _ _ _ _
                      First Name    Middle Name   Last Name
(Spouse, if filing)                                                                    EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:         Northern District of Indiana                   Date case filed for chapter:        7     10/22/19

Case number:19−31953−hcd
Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                               12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.
The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                           About Debtor 2:

1.        Debtor's full name                      Andre Michael Richard

2.        All other names used in the
          last 8 years

3.      Address                                   P.O. Box 236
                                                  Royal Center, IN 46978

4.      Debtor's attorney                         Joshua L. Twombley                                        Contact phone 765−457−9321
                                                  Law Office of Joshua Twombley, LLC
        Name and address                          515 W. Sycamore Street                                    Email: jt@kokomobankruptcylaw.com
                                                  Kokomo, IN 46901

5.      Bankruptcy trustee                        Gary D. Boyn                                              Contact phone 574−294−7491
                                                  Warrick & Boyn, LLP
        Name and address                          861 Parkway Ave.                                          Email: gdbt@warrickandboyn.com
                                                  Elkhart, IN 46516
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                               Case 19-31953-hcd                      Doc 9          Filed 10/25/19              Page 4 of 4
Debtor Andre Michael Richard                                                                                                  Case number 19−31953−hcd


6. Bankruptcy clerk's office                         401 S. Michigan Street                                           Hours open:
                                                     South Bend, IN 46601                                             9:00 a.m. − 4:00 p.m. Monday −
    Documents in this case may be filed at                                                                            Friday
    this address. You may inspect all records
    filed in this case at this office or online at
    www.pacer.gov.                                                                                                    Contact phone 574−968−2100

                                                                                                                      Date: 10/23/19

7. Meeting of creditors                              November 20, 2019 at 11:00 AM                                    Location:

    Debtors must attend the meeting to be            The meeting may be continued or adjourned to a                   100 East Wayne Street, 5th
    questioned under oath. In a joint case,                                                                           Floor, South Bend, IN 46601
    both spouses must attend. Creditors may          later date. If so, the date will be on the court
    attend, but are not required to do so.           docket.


8. Presumption of abuse                              The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                         Filing deadline: 1/21/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                     You must file a complaint:
                                                     • if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
                                                       subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

                                                     • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).

                                                     You must file a motion:
                                                     • if you assert that the discharge should be denied under § 727(a)(8) or (9).


                                                     Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                     The law permits debtors to keep certain property as exempt.      conclusion of the meeting of creditors
                                                     If you believe that the law does not authorize an exemption
                                                     claimed, you may file an objection.


10. Proof of claim                                   No property appears to be available to pay creditors. Therefore, please do not file a
                                                     proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless       will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                   deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                  The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                     not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                     exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                     www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                     debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                     objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                     page 2
